Order entered March 10, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01750-CV

  IN RE FREDERICK D. TODD, II, M.D., AND FREDERICK D. TODD, II, M.D., P.A.
      D/B/A ARLINGTON NEUROLOGICAL & SPINE ASSOCIATES, Relator

                Original Proceeding from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-08-16167-F

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus. We ORDER that relators bear the costs of this original proceeding.




                                                   /s/   JIM MOSELEY
                                                         JUSTICE